Exhibit 10.3

FIRST AMENDMENT TO

THE SECOND AMENDED AND RESTATED

SYSCO CORPORATION

2005 BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN

THIS FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED SYSCO CORPORATION 2005
BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN (this “Amendment”).

WHEREAS, Sysco Corporation (the “Corporation”) adopted the Second Amended and
Restated Sysco Corporation 2005 Board of Directors Deferred Compensation Plan,
effective July 2, 2008 (the “Plan”), to allow non-employee members of the Board
of Directors (the “Board”) of the Corporation to defer the receipt of some or
all of their directors fees;

WHEREAS, Section 8.1 of the Plan, authorizes the Board to amend the Plan at any
time by an instrument in writing; and

WHEREAS, on the recommendation of the Corporate Governance and Nominating
Committee of the Board, the Board has determined to amend the Plan to
(i) conform certain provisions to administrative practice, and (ii) make certain
changes relating to the Corporation’s right to recover assets from the trust
established to fund the Corporation’s obligations under the Plan.

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of
February 17, 2012.

 

  1. Article I of the Plan is hereby amended by adding the following
definitions:

“Trust. “Trust” shall mean the trust established pursuant to the Trust
Agreement.

Trust Agreement. “Trust Agreement” shall mean the Third Amended and Restated
Grantor Trust under the Sysco Corporation Board of Directors Deferred
Compensation Plan, as may be further amended and/or restated from time to time.

Trustee. “Trustee” shall mean the trustee as defined in the Trust Agreement.”

 

  2. Section 4.5(a) is hereby deleted in its entirety and replaced with the
following:

“(a) Crediting/Debiting of Interest or Deemed Investment Earnings or Losses
Prior to Commencement of Distributions. The Participant’s Account shall continue
to be credited or debited with Investment earnings or losses until the later to
occur of (x) the date of the event giving rise to the distribution; or (y) the
last day of the month preceding the month in which distributions will commence
(the “Conversion Date”) at which time the deemed Investments in the
Participant’s Account, other than amounts invested in the Default Investment,
shall be treated as sold and credited with a dollar value in accordance with
Section 4.3(c) and invested in the Default Investment. For the period beginning
on the Conversion Date and ending on the date on which distributions commence,
earnings will be credited as provided in Section 4.4.”



--------------------------------------------------------------------------------

  3. Section 4.5(b) is hereby deleted in its entirety and replaced with the
following:

“(b) Crediting of Interest After Commencement of Installment Distributions. With
respect to distributions subject to this Section 4.5(b), if any portion of a
Participant’s Account is to be paid pursuant to the Installment Distribution
Option, interest shall be credited to the declining balance of the portion of
the Participant’s Account subject to this Section 4.5(b) beginning on the day
following the date on which distributions commence and continuing through the
scheduled date of the final installment. The interest crediting rate for
purposes of this Section 4.5(b) shall be determined as follows: (i) for events
occurring prior to July 2, 2008, that give rise to a distribution, the per annum
interest rate equal to the sum of (A) Moody’s as of the last day of the month
that is two (2) months prior to the month during which distributions are to
commence, and (B) one percent (1%); and (ii) for events occurring on or after
July 2, 2008, that give rise to a distribution, the per annum interest rate
equal to Moody’s as of the last day of the month that is two (2) months prior to
the month during which distributions are to commence.”

 

  4. Article IX of the Plan is hereby deleted in its entirety and replaced with
the following:

“9.1 Payments Under This Plan are the Obligation of SYSCO. SYSCO shall pay the
benefits due the Participants under this Plan; however, should it fail to do so
when a benefit is due, then the benefit shall be paid by the Trust. In any
event, if the Trust fails to pay for any reason, SYSCO shall remain liable for
the payment of all benefits provided by this Plan.

9.2 Plan May Be Funded Through the Trust. It is specifically recognized by both
SYSCO and the Participants that SYSCO may, but is not required to, contribute
any amount it finds desirable to a Trust established to accumulate assets to
fund the obligations of SYSCO under this Plan. However, under all circumstances,
the Participants shall have no rights to any of the assets held in Trust; and,
likewise, under all circumstances, the rights of the Participants to the assets
held in the Trust shall be no greater than the rights expressed in this Plan and
the Trust Agreement. Nothing contained in the Trust Agreement shall constitute a
guarantee by SYSCO that assets of SYSCO transferred to the Trust shall be
sufficient to pay any benefits under this Plan or would place the Participant in
a secured position ahead of general creditors should SYSCO become insolvent or
bankrupt. The Trust Agreement must specify that Participants in this Plan are
only unsecured general creditors of SYSCO in relation to their benefits under
this Plan.

9.3 Reversion of Excess Assets. SYSCO may at any time request the record keeper
for the Plan to determine the present Account balance, taking into account
credits and debits arising from the deemed Investment earnings and losses in
accordance with Sections 4.3 and 4.4 and interest credited pursuant to
Section 4.5, as of the month end coincident with or next following the request,
of all Participants and Beneficiaries of deceased Participants for which SYSCO
is or will be obligated to make payments under this Plan. For periods prior to a
Change of Control, if the fair market value of the assets held in the Trust, as
determined by the Trustee as of that same date, exceeds the total of the Account
balances of all Participants and Beneficiaries under this Plan, SYSCO may direct
the Trustee to return to SYSCO the assets which are in excess of the Account
balances under this Plan. For periods following a Change of Control, if the fair
market value of the assets held in the Trust, as determined by the Trustee as of
that same date, exceeds the total of the Account balances of all Participants
and Beneficiaries by ten percent (10%), SYSCO may direct the Trustee to return
to it all of the excess funds. However, if there has been a Change of Control,
for the purpose of determining if there are excess funds, all contributions made
prior to the Change of Control shall be subtracted from the fair market value of
the assets held in the Trust as of the determination date but before the
determination is made.

9.4 Participants Must Rely Only on General Credit of SYSCO. SYSCO and the
Participants recognize that this Plan is only a general corporate commitment,
and that each Participant is merely an unsecured general creditor of SYSCO with
respect to any of SYSCO’s obligations under this Plan.”



--------------------------------------------------------------------------------

  5. Except as specifically amended hereby, the Plan shall remain in full force
and effect as prior to this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sysco has caused this Amendment to be executed as of this
17th day of February, 2012, effective as set forth herein.

 

SYSCO CORPORATION By:   /s/ Russell T. Libby

Name:

Title:

 

Russell T. Libby

Senior Vice President, General Counsel and Corporate Secretary

 

ATTEST: By:   /s/ Thomas P. Kurz

Name:

Title:

 

Thomas P. Kurz

Vice President, Deputy General

Counsel and Assistant Secretary